DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 28-31 and 35-42 are pending in this application. 

Terminal Disclaimer
The terminal disclaimer filed on 02/03/2021 has been reviewed and is disapproved, and therefore does not overcome the nonstatutory double patenting rejection of the claimed invention.
 	The person who signed the terminal disclaimer (only for applications filed on or after September 16, 2012): is not the applicant, patentee or an attorney or agent of record. 37 CFR 1.321(a) and (b). (See FP 14.26.08).
 	Resubmit TD, no fee is required.
(Note: PoA can be given to a customer number, wherein all practitioners listed under the customer number have PoA. If PoA is given to a list of practitioners by registration number, the list may not comprise more than 10 practitioners, or a separate paper signed by a 37 CFR 1.33(b) party must be in the record identifying which of the practitioners, up to 10, are recognized as having PoA. A representative of the assignee, who is not of record, cannot sign the TD unless it is established that the representative is a party authorized to act on behalf of the assignee.)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 28-31 and 35-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,607,259.  
 	Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims is substantially similar and recites similar limitations. It is because the claims in the continuation application are broader than the ones in the patent application, In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982). 
 	For example, claim 28 of the present application recites “logging”, “transmitting”, and “displaying” steps which are the same as the patented claim 1. Furthermore, the cited patent has more limitations, thereby encompassing the present application's limitations.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 28-31 and 35-42 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bookstaff, US 2004/0091093.
 	Regarding claim 28, Bookstaff discloses a method (figs. 2-4; para 0006, 0022, and 0045; system and method for providing one or more advertisements to intercepted caller) comprising:
 	logging call history information for a user of a mobile device (figs. 2-3, element 102; para 0023 and 0041; cellular telephone device), wherein the call history information is based at least in part of a plurality of calls involving the user (para 0050 and 0054; the subscriber database includes subscriber data entries, each corresponding to a subscriber. Each data entry includes various characteristics associated with the subscriber of the telephone, such as a history of phone calls made to/from the subscriber; the call feature(s) of a call includes a history of calls made to or from the caller's telephone number or the intended telephone number; This implies that the cellular telephone device stores the history of calls (the call history) and transmits the call history to the subscriber database and the subscriber database stores it as a data entry);
 	transmitting the logged call history information to a remote server (figs. 2-3, element 220; advertising/service intercept action system; para 0050 and 0054; the subscriber database includes subscriber data entries, each corresponding to a subscriber. Each data entry includes various characteristics associated with the subscriber of the telephone, such as a history of phone calls made to/from the subscriber; the call feature(s) of a call includes a history of calls made to or from the caller's telephone number or the intended telephone number; This implies that the cellular telephone device stores the history of calls (the call history) and transmits the call history to the subscriber database and the subscriber database stores it as a data entry); and 
 	displaying a targeted message received at the mobile device from the remote server, wherein the targeted message has been selected from a database comprising a plurality of messages, based at least in part on the logged call history information (figs. 204; para 0045-0046, 0052, and 0054; the advertisement module is adapted to select one or more targeted advertisements based on the identified call features and provide the targeted advertisements for presentation to the caller via the telephone network; the call feature(s) of a call includes a history of calls made to or from the caller's telephone number or the intended telephone number. Targeted advertisements are selected using the call history; This implies the targeted advertisement is displayed or presented at the cellular telephone device).
Regarding claim 29, the method of Claim 28, Bookstaff further discloses wherein the targeted message includes at least one of sound, text, and image data (para 0043 and 0045).
 	Regarding claim 30, the method of Claim 28, Bookstaff further discloses wherein the call history comprises date, time, and duration of telephone calls placed and received (para 0041 and 0050).
 	Regarding claim 31, the method of Claim 28, Bookstaff further discloses wherein the call history comprises one or more of name information, call type information, geographical information, business information, or reverse lookup information (para 0041 and 0050).
 	Regarding claim 35, this claim recites substantially the same limitations that are performed by claim 28 above, and it is rejected for the same reasons.
 	Regarding claim 36, this claim recites substantially the same limitations that are performed by claim 29 above, and it is rejected for the same reasons.
 	Regarding claim 37, this claim recites substantially the same limitations that are performed by claim 30 above, and it is rejected for the same reasons.
 	Regarding claim 38, this claim recites substantially the same limitations that are performed by claim 31 above, and it is rejected for the same reasons.
 	Regarding claim 39, this claim recites substantially the same limitations that are performed by claim 28 above, and it is rejected for the same reasons.
 	Regarding claim 40, this claim recites substantially the same limitations that are performed by claim 29 above, and it is rejected for the same reasons.
Regarding claim 41, this claim recites substantially the same limitations that are performed by claim 30 above, and it is rejected for the same reasons.
 	Regarding claim 42, this claim recites substantially the same limitations that are performed by claim 31 above, and it is rejected for the same reasons.

Response to Arguments
Applicant's arguments filed 02/03/2021 have been fully considered but they are not persuasive. 
 	Regarding independent claims 28, 35, and 39, Applicant argues that Bookstaff does not teach “displaying a targeted message” as claimed. Examiner respectfully disagrees. As stated in the rejection above, Bookstaff discloses the term "advertisement," as used herein, refers to a sound recording that may be played back, or "presented", to the caller to impart information to the caller. The advertisement module is adapted to select one or more targeted advertisements based on the identified call features and provide the targeted advertisements for presentation to the caller via the telephone network (para 0045-0046 and 0052). Further, in thesaurus.com, the synonym for the term “displaying” is present(ing).
 	Furthermore, dependent claim 29 recites the targeted message includes at least one of sound, text, and image data and paragraph [0046] of the specification (US 2020/0258127) recites the advertisements may be provided audibly and/or visually and can constitute one or more of text, sounds, images, and/or video. Examiner notes that the claimed “sound” cannot be displayed but can only be played back or presented as disclosed by Bookstaff.

 	Therefore, the claimed “displaying a targeted message” reads on the playing back or presenting the targeted advertisements to the caller of Bookstaff.

 	Next, the Applicant argues that Bookstaff does not teach “a mobile device” as claimed. Examiner respectfully disagrees. As stated in the rejection above, Bookstaff discloses a cellular telephone device (figs. 2-3, element 102; para 0041). 
 	Therefore, the claimed “a mobile device” reads on a cellular telephone device of Bookstaff.

 In view of the above arguments, the Examiner believes all rejections are proper and are maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937.  The examiner can normally be reached on 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/VAN D HUYNH/Primary Examiner, Art Unit 2665